DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 6 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11349046. Although the claims at issue are not identical, they are not patentably distinct from each other because :
Regarding claim 6, An LED chip structure, comprising: an LED chip including at least one electrode contact disposed thereon; a removable connection layer disposed on the LED chip; and a metal material layer disposed on the removable connection layer (claim 1 of U.S. Patent No. 11349046).
It is clear that all the elements of claim 6 are to be found in claim 1 of U.S. Patent No. 11349046.  The difference between claim 6 of the application and claim 1 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of claim 6.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 6  is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 6, 7, & 10  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen ( CN 108682312 A)
Regarding claim 6, Shen et al discloses  An LED chip structure, comprising:
an LED chip (10) including at least one electrode contact (153)disposed thereon (pp. 12 of 21, lines 1-5); a removable connection layer (27-pp. 13 line 6) disposed on the LED chip (10); and a metal material layer (26) disposed on the removable connection layer (27) (fig. 28).
Regarding claim 7, Shen et al discloses  wherein the removable  connection layer(27) is connected between the LED chip (10)and the metal material layer (26), so that the metal material (26)is separated from LED chip(10) when the removable connection layer (27) is removed (fig. 28).

Regarding claim 10, Shen et al discloses  wherein the at least one
electrode contact (153)is disposed on a top side of the LED chip(!0), and the
removable connection layer(27) is disposed on a bottom side of the LED chip(10)  fig. 27, fig. 5.
Claim(s) 6-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (US Pub no. 2021/0005489 A1)
Regarding claim 6, Chen et al discloses Regarding claim 6, Shen et al discloses  An LED chip structure, comprising:
an LED chip (10) including at least one electrode contact (153)disposed thereon (pp. 12 of 21, lines 1-5); a removable connection layer (27-pp. 13 line 6) disposed on the LED chip (10); and a metal material layer (26) disposed on the removable connection layer (27) (fig. 28).
Regarding claim 7, Chen et al discloses  wherein the removable  connection layer(221) is connected between the LED chip (22)and the metal material layer (11), so that the metal material (11)is separated from LED chip(22) when the removable connection layer (221) is removed (fig. 28) fig. 6/fig. 7.

Regarding claim 8, Chen  et al discloses wherein a bottom side of the LED chip (22)is completely covered by the removable connection layer(221) , and a bottom side of the removable connection layer (221)[0023] is completely covered by the metal material layer(11) [0016] fig. 6.

Allowable Subject Matter
Claims 1-5 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record  Shen ( CN 108682312 A), teaches a chip transferring method, transferring the LED chip structures from the carrier substrate to an adhesive substrate but fails to teach distributing a plurality of LED chip structures in a liquid substance of a liquid receiving tank, wherein each of the LED chip structures includes an LED chip, a metal material layer and a removable connection layer connected between the LED chip and the metal material layer; placing a carrier substrate in the liquid receiving tank, wherein the carrier substrate includes a carrier body for carrying a plurality of hot-melt material layers and a plurality of micro heaters disposed on or inside the carrier body; respectively melting the hot-melt material layers by heating of the micro heaters, so that the metal material layer of each of the LED chip structures is adhered to the corresponding hot-melt material layer that has been melted; separating the carrier substrate with the LED chip structures from the liquid receiving tank. 
Claim 9 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813